IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 163
                                                               October Term, A.D. 2014

                                                                  December 17, 2014

MARCOS RAFAEL
VASQUEZ-CASAS,

Appellant
(Defendant),
                                                   S-14-0203
v.

THE STATE OF WYOMING,

Appellee
(Plaintiff).

          ORDER AFFIRMING THE DISTRICT COURT’S SENTENCING ORDER

[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of sexual
abuse of a minor in the first degree. This is Appellant’s direct appeal from the resulting
conviction. On September 26, 2014, Appellant’s court-appointed appellate counsel filed
a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record
and the “Anders brief” submitted by counsel, this Court, on October 21, 2014, entered its
“Order Granting Permission for Court-Appointed Counsel to Withdraw.” That Order
notified Appellant the District Court’s July 7, 2014, “Sentencing Order” would be
affirmed unless, on or before December 8, 2014, Appellant filed a brief that persuaded
this Court the captioned appeal is not wholly frivolous. Now, taking note that Appellant,
Marcos Rafael Vasquez-Casas, has not filed a brief or other pleading within the time
allotted, the Court finds that the district court’s “Sentencing Order” should be affirmed in
all respects. It is, therefore,

[¶2] ORDERED that the District Court’s July 7, 2014, “Sentencing Order” be, and the
same hereby is, affirmed.

[¶3]   DATED this 17th day of December, 2014.
BY THE COURT:

/s/

E. JAMES BURKE
Chief Justice